United States District Court
District of Massachusetts

 

Covidien LP and Covidien Holding
Inc.,

Plaintiffs,

Civil Action No.
16-12410-NMG

v.
Brady Esch,

Defendant.

fee ee ee et ee et eee ee

 

MEMORANDUM & ORDER
GORTON, J.

At the final pretrial conference the Court announced its
rulings on all pending motions and agreed to reconsider such
rulings with respect to: a) plaintiff’s motion in limine (#4) to
preclude references to unrelated Covidien or Medtronic legal
proceedings (Docket No. 239), b) defendant's motion in limine
(#2) to exclude evidence, claims or legal theories not alleged
in Covidien’s complaint or timely disclosed in discovery (Docket
No. 277, formerly Docket No. 246-4) and c) plaintiff’s motion to
quash improper trial subpoenas (Docket No. 273). Having done
so, the Court rules as follows:

1. Evidence that Covidien reduced its ClosureFast prices
during the time period in which Esch is alleged to have
misappropriated confidential information while employed
at Venclose is relevant and admissible. Evidence of

-i1-
price reduction outside of that timeframe is not relevant
to Esch’s failure to mitigate damages defense.
Accordingly, plaintiff’s motion in limine (#4) to
preclude references to unrelated Covidien or Medtronic
legal proceedings (Docket No. 239) is ALLOWED subject to

the stated time period restriction.

. All features that plaintiff disclosed to defense counsel
on or before June 30, 2018, (the close of fact discovery)
are admissible, including evidence of plaintiff’s
“combination” theory. Accordingly, defendant’s motion in
limine (#2) to exclude evidence, claims or legal theories
not alleged in Covidien’s complaint or timely disclosed
in discovery (Docket No. 277, formerly Docket No. 246-4)

is DENIED.

. With respect to the subpoena of Steven Coleman, the Court
finds that Mr. Coleman’s testimony may be relevant and
because Covidien has chosen to bring suit in the
Commonwealth of Massachusetts and disclosed him as a
potential witness, plaintiff shall make Mr. Coleman
available at trial. Accordingly, plaintiff's motion to
quash improper trial subpoenas with respect to Steven

Coleman (Docket No. 273) is DENIED.
So ordered.

7 Minch Soren

Nathaniel M. Gorton
United States District Judge

Dated May /0 , 2019
